255 F.2d 927
C. M. HOLLIDAY et al.v.Stephen S. CHANDLER, Judge of the United States District Court for the Western District of Oklahoma.
No. 5836.
United States Court of Appeals Tenth Circuit.
April 7, 1958.

On petition for writ of prohibition.
Paul W. Updegraff, Norman, Okl., for petitioners.
Roy C. Lytle and Sid White, Oklahoma City, Okl., for respondent.
David Ferber, Washington, D. C., for Securities and Exchange Commission.
Before BRATTON, Chief Judge, and PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Petition for writ of prohibition denied.